Citation Nr: 0212916	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-02 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 30, Title 38, United States Code for a training 
course taken at Boylston Police Academy from July 27, 1998, 
to December 18, 1998.


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 determination by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) that the veteran was not entitled to VA 
Chapter 30 educational benefits for a training course taken 
at Boylston Police Academy from July 27, 1998, to December 
18, 1998.  



FINDINGS OF FACT

1.  The veteran's application for Chapter 30 education 
benefits (VA Form 22-1990) for a training course at a police 
academy was received on January 8, 2001.

2.  An enrollment certification from Boylston Police Academy 
confirming the veteran's enrollment from July 27, 1998 to 
December 18, 1998, was received by the RO in January 2001.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
benefits under Chapter 30, Title 38, United States Code, for 
a training course taken by the veteran at Boylston Police 
Academy, have not been met.  38 C.F.R. § 21.7131(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled retroactive 
educational benefits under Chapter 30, Title 38, United 
States Code for a training course taken at Boylston Police 
Academy from July 27, 1998, to December 18, 1998.  Initially, 
the Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty-to-assist and notification obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 30). 

In any event, the record reflects that the veteran was 
provided with a Statement of the Case in March 2001 which 
provided adequate notification of the information and 
evidence necessary to substantiate this claim.  The Board 
also notes that evidence necessary for fair adjudication of 
this particular claim is of record.  As such, the Board finds 
the duty to assist the veteran, regardless of the 
applicability of VCAA, has been met.

Review of the evidentiary record reveals that the veteran had 
been in receipt - specifically, from September 1991 to June 
1992 - of Chapter 30 educational benefits.  He also received 
such benefits effective in May 1993, however this assistance 
was retroactively terminated in October 1993.  

Further review of the record reflects that a VA Enrollment 
Certification Form was received by the RO in January 2001 
from the Boylston Police Academy indicating that the veteran 
took a training course at that facility from July 27, 1998 to 
December 18, 1998.  The first effort by the veteran to obtain 
payment for this period of education was also in January 
2001, when he submitted an Application for Educational 
Benefits, VA Form 22-1990.

The RO ultimately denied the veteran's claim, indicating that 
it could not pay educational benefits for periods of 
education prior to one year from the date of receipt of the 
enrollment certification.  

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates: (1) the date the educational institution certifies the 
enrollment; (2) the date one year before the VA receives the 
veteran's application or enrollment certification, whichever 
is later; (3) the effective date of the approval of the 
course, or one year before the date VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.7131(a) (2001).

The veteran has contended that when he attended Boylston 
Academy there were no methods of support for veterans and 
that nobody knew that the training course was an approved for 
Chapter 30 benefits purposes; and, as such, essentially, 
fairness dictates that he should be awarded Chapter 30 
educational benefits retroactively. 

While sympathetic to the veteran's contentions, the Board 
notes that it is bound by the applicable law and regulations 
when determining claims for VA benefits.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001).  These regulations 
provide, in this case, that said benefits are only available 
during the year prior to the receipt veteran's application 
for benefits or the institution's certification of 
enrollment, whichever is later. 38 C.F.R. § 21.7131(a) 
(2001).  Here, since the enrollment certification were 
received by the RO in January 2001, the periods of enrollment 
from July 27, 1998 to December 18, 1998, are not subject to 
retroactive payment of benefits.  The regulations provide no 
exceptions to the commencement date limitations that apply to 
this case.  Therefore, the Board finds that entitlement to 
educational benefits for the enrollment the above periods is 
precluded by law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).



ORDER

Entitlement to a retroactive award of educational benefits 
under Chapter 30, Title 38, United States Code, for the 
enrollment periods from July 27, 1998, to December 18, 1998, 
is denied.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

